In a proceeding pursuant to CPLR article 78 to review a determination made at a parole revocation hearing, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated October 4, 1976, which denied the application. Appeal dismissed as academic, without costs or disbursements. The petitioner seeks to rescind a revocation of parole. However, he since has been released on parole a second time. Therefore, any decision by this court would be academic and the matter is moot (cf. People ex rel. Tucker v Board of Parole, 56 AD2d 585). Hopkins, J. P., Latham, Titone and O’Connor, JJ., concur.